DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the manifold" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the hash code" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mensch; Thomas P. et al. (United States Patent Application #US 20200084050; hereinafter Mensch) in view of Lane; Malcolm David et al. (United States Patent Application #US 20140061962; hereinafter Lane).
Regarding claim 1, Mensch teaches 
a network interface (par.4 teaches different network interfaces (as well as par.29)); 
a memory storage (Par.8 teaches memory storage); 
a transducer (abstract discloses sensor; transducers are devices that convert one form of energy to another (usually signals); thus, sensors are transducers); and 
one or more processors configured to operate (par.28 teaches processors) in a first phase (par.31 teaches device operating in a phase, which could be the first phase) and:
perform calibration of the transducer and generate calibration data (par.8 teaches performing calibration and generating calibration data);
generate a Calibrated Transducer System (CTS) - Identifier (ID) for the transducer based on the calibration data (par.8 teaches generating a calibrated sensor system identifier based on calibration data);
mark the transducer with the CTS-ID (par.31 teaches marking as sensor identifier); and 
provide the CTS-ID and the calibration data to the network interface for transmission to a database (par.8 teaches transmitting information to database).
Mensch fails to teach A testbench system for analyzing hoses, the system comprising:

Lane does teach A testbench system (par.102 teaches a test bench) for analyzing hoses, the system comprising (par.102 teaches a system for analyzing hoses):
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Mensch to include the teachings of Lane; which would provide an improved embodiment capable of detecting the presence of leaks, or alternatively confirming the vacuum integrity of the system as disclose by Lane(par.6).

Regarding claim 4, Mensch in view of Lane teaches the system of claim 1, the one or more processors are configured to encrypt the CTS-ID (Mensch par.38 teaches encryption).

Regarding claim 5, Mensch in view of Lane teaches the system of claim 4, the database is configured to decrypt (Mensch par.38 teaches decryptions) the CTS-ID and send confirmation of the CTS-ID to the network interface (Mensch par.38 teaches sending confirmation through storing).

Regarding claim 7, Mensch in view of Lane teaches the system of claim 1, the one or more processors configured to confirm operation of the transducer with a second transducer (Mensch par.30 teaches confirmation through identification of other sensors relative to each other).


Claim(s) 2, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mensch in view of Lane further in view of LAMEGO; Marcelo Malini et al. (United States Patent Application #US 20210022676; hereinafter Lamego).
Regarding claim 2, Mensch in view of Lane teaches the system of claim 1, wherein the one or more processors are further configured to operate in a second phase (par.31 teaches device operating in a phase, which could be the second phase) and: 
confirm the CTS-ID of the transducer via the network interface and the database (Mensch par.8 teaches confirming through certificate authority)
Mensch in view of Lane fails to teach using a hash code and/or encryption; perform maintenance of the transducer and generate diagnostic information; and provide the diagnostic information to the network interface for transmission to the database.
Lamego does teach using a hash code and/or encryption (par.210 teaches using a hash code); 
perform maintenance of the transducer and generate diagnostic information (par.250 teaches performing maintenance on power consumption and generating diagnostic information); and
provide the diagnostic information to the network interface for transmission to the database (par.155 and fig.1 teaches providing data to network which is then transferred to database within storage device).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Mensch in view of Lane to include the teachings of Lamego; which would provide an embodiment with clinical-grade monitoring technology in a number of applications where low-cost, wireless, multi-parameter, single-use and multi-use medical and fitness and/or wellness devices are useful and beneficial as disclosed by Lamego(par.3).

Regarding claim 6, Mensch in view of Lane teaches the system of claim 1, but fails to teach the one or more processors configured to perform hashing on the CTS-ID to generate a hashed CTS-ID and provide the hashed CTS-ID to the network interface.
Lamego does teach the one or more processors configured to perform hashing on the CTS-ID to generate a hashed CTS-ID and provide the hashed CTS-ID to the network interface (par.11 teaches performing hashing; generating hashed IDs; par.11 teaches providing ID inherently when the connection is made over a wireless network).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Mensch in view of Lane to include the teachings of Lamego; which would provide an embodiment with clinical-grade monitoring technology in a number of applications where low-cost, wireless, multi-parameter, single-use and multi-use medical and fitness and/or wellness devices are useful and beneficial as disclosed by Lamego(par.3).
Regarding claim 15, Mensch in view of Lane teaches the system of claim 1, but fails to teach the database comprising one or more processors configured to verify the hash code of the CTS-ID and/or decrypt the CTS-ID.
Lamego does teach the database comprising one or more processors configured to verify the hash code of the CTS-ID and/or decrypt the CTS-ID (par.210 teaches verifying hash code through matching codes).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Mensch in view of Lane to include the teachings of Lamego; which would provide an embodiment with clinical-grade monitoring technology in a number of applications where low-cost, wireless, multi-parameter, single-use and multi-use medical and fitness and/or wellness devices are useful and beneficial as disclosed by Lamego(par.3).

Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mensch in view of Lane further in view DeVries; Douglas Edward et al. (United States Patent Application #US 10663440; hereinafter DeVries).
Regarding claim 8, Mensch in view of Lane teaches the system of claim 1, but fails to teach further comprising a hose tank configured to store and cover a hose for testing.
DeVries does teach further comprising a hose tank configured to store and cover a hose for testing (col.9 ln 49-67 and fig.6B teaches hose tank 500 and hose 608; col.5 ln 18-36 teach testing).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Mensch in view of Lane to include the teachings of DeVries; which would provide a breath alcohol device calibration system includes a computerized calibration module operable to calibrate a breath alcohol device, and an interface operable to couple the breath alcohol device to a remote server as disclosed by DeVries (col.2 ln 20-23).

Regarding claim 9, Mensch in view of Lane teaches the system of claim 1, but fails to teach further comprising a hose manifold configured to receive a hose for testing.
DeVries does teach further comprising a hose manifold configured to receive a hose for testing (col.9 ln 49-58 and fig.6B teaches valve 606 as manifold, which receives hose 608).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Mensch in view of Lane to include the teachings of DeVries; which would provide a breath alcohol device calibration system includes a computerized calibration module operable to calibrate a breath alcohol device, and an interface operable to couple the breath alcohol device to a remote server as disclosed by DeVries (col.2 ln 20-23).


Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mensch in view of Lane further in view Elliott; Patrick et al. (United States Patent Application #US 20160000495; hereinafter Elliot).
Regarding claim 10, Mensch in view of Lane teaches the system of claim 1, wherein the transducer is configured to measure a hose pressure (Lane par.141 teaches pressure measurement; Lane par.17 discloses vacuum hoses containing sensors for measuring) via the manifold but fails to teach and generate a control loop voltage based on the measured hose pressure.
Elliot does teach and generate a control loop voltage based on the measured hose pressure (par.159 teaches generating a control loop voltage).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Mensch in view of Lane to include the teachings of Elliot; which would provide an electrosurgical system for performing electrosurgical procedures comprising an electrosurgical generator and a bipolar electrosurgical device or instrument as disclosed by Elliot(par.7).

Regarding claim 11, Mensch in view of Lane further in view of Elliot teaches the system of claim 10, the one or more processors configured to convert the control loop voltage to a digital value (Elliot par.67 teaches converting voltage from analog to digital values).

Regarding claim 12, Mensch in view of Lane further in view of Elliot teaches the system of claim 11, the digital value is pounds per square inch (PSI) (Elliot par.136 discloses units as PSI).


Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mensch in view of Lane further in view Alexander; Dale (United States Patent Application #US 20160097397; hereinafter Alexander).
Regarding claim 13, Mensch in view of Lane teaches the system of claim 1, but fails to teach the system comprising a programmable logic controller (PLC) to convert the control loop voltage.
Alexander does teach the system comprising a programmable logic controller (PLC) to convert the control loop voltage (Par.38 teaches PLC).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Mensch in view of Lane to include the teachings of Alexander; which would provide an improved Pump testing system that is fully independent, mobile, includes its own, calibrated instrumentation, data collection, PLC logic, wireless network, system database, cloud-based retention and report delivery system as disclosed by Alexander(par.18).

Regarding claim 14, Mensch in view of Lane teaches the system of claim 1, but fails to teach further comprising a test box having a second transducer and at least a portion of the one or more processors are located within the test box.
Alexander does teach further comprising a test box having a second transducer (Par.28 and fig.2 teach test box 100 having flow meters 200) and at least a portion of the one or more processors are located within the test box (par.33 and fig.2 disclose PLC 220, which contains processors, located within test box 100).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Mensch in view of Lane to include the teachings of Alexander; which would provide an improved Pump testing system that is fully independent, mobile, includes its own, calibrated instrumentation, data collection, PLC logic, wireless network, system database, cloud-based retention and report delivery system as disclosed by Alexander(par.18).

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art does not teach or suggest, in combination with the of the limitation of claim 1,
“… determine that the transducer needs replacement based on the generated diagnostic information; calibrate a replacement transducer and generate a replacement CTS-ID; provide the replacement CTS-ID via the network to the database.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20200294401 A1 Kerecsen; Tamas is an apparatus for collecting and using sensor data from a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2858                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2858